Title: To Thomas Jefferson from Daniel L. Hylton, 25 May 1792
From: Hylton, Daniel L.
To: Jefferson, Thomas


          
            Dear Sir
            Richmond Virga. May 25. 1792
          
          I have declin’d writing you for several posts, until I cou’d get Mr. Banks to enter in writing for the purchase of your Elkhill land, which at last have accomplishd and inclose you the original agreement. If convenient, wish you to send a deed, to enable me to have bonds executed with real security for the amount. Until that is done, he is not dispos’d to give his bonds or mortgage on real property as security for the purchase. It will be much more satisfactory to me, if youll send a draft of a mortgage you wish to have on this business and such as you approve of shall strictly have enforc’d according to the agreemt. Inclos’d you have invoice of the tobo. Shipt on bd. the Linnet Capt. Wm. Walker Weymouth which I hope e’re this, has reach’d you, and to a satisfactory market. We have been excessive dry here and I fear from its long continuance our crops of wheat have sustained considerable injury. Our federal court has been seting for several days and the great question on the subject of British debts is procrastinated till next term. Our country cry aloud the manifest injustice government suffer our own citizens to experience, without great Britain having first comply’d with the treaty on her part, or taken any measures for the security of them. The longer this decision is put of, the more our country becomes inflam’d and accuses govermt. with want of spirit and firmness to act as a free nation. I am apprehensive the judges discover the flame rising and wish to delay a decision in hopes govermt. will take up this  great question and not leave a decision to them where thousands are interested in the event. You may be assur’d unless our citizens recieve compensation for their losses, which by the treaty are to be restor’d, the debts will not be pd. If this is done, I believe their will be no murmuring. When I was in philada: at the sign of the spinning wheel, Jon. Greer, I saw some small looking Glasses with mahogany frames at 6/ that curry. pd. I will thank you to send me 4 of them by return of the Vessle Yr. tobo. was shipt in or any other oppy for this place. Old Mr. Vaughan has been at me for a considerable time to solicit your friendship to try to procure for him the Keeper of the Lighthouse on our cape. He has a large family to support and the appointment wd. in all probability be a comfortable support to him. Mrs. H & family join me in our best wishes for the happiness of you & yours & am yr. fd. & st.,
          
            Danl. L. Hylton
          
        